UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6981


TRAVIS WILLIAMS,

                    Petitioner - Appellant,

             v.

WARDEN, FCI Edgefield,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
J. Michelle Childs, District Judge. (1:17-cv-00946-JMC)


Submitted: November 29, 2018                                 Decided: December 4, 2018


Before DUNCAN and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Travis Williams, Appellant Pro Se. Barbara Murcier Bowens, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Travis Williams, a federal prisoner, appeals the district court’s order adopting the

recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2241

(2012) petition and the district court’s order denying his motion for reconsideration under

Fed. R. Civ. P. 59(e).    We have reviewed the record and find no reversible error.

Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the

reasons stated by the district court.           Williams v. Warden, FCI Edgefield,

No. 1:17-cv-00946-JMC (D.S.C. Feb. 6 & July 27, 2018).            We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2